 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantially equivalent positions without prejudice to their seniorityor otherrights andprivileges on a seasonal basis.It will be further recommended that each of the employeesnamed above, be madewhole by theRespondentfor anyloss of earningshe mayhave sufferedby reasonof the Respondent'sdiscrimination against him. It will be recommendedthat theloss of earningsfor each employee be computedin accordancewiththe formula ofthe Boardstated inF. W.Woolworth Company,90 NLRB 289.9It is also recommendedthat theRespondentbe orderedtomake available to theBoard uponrequest, payrolland other records to facilitatethe checkingof the amountof earnings due.Upon the foregoingfindings of fact and uponthe entirerecord in the case, Imake the following:CONCLUSIONS OF LAW1. International Brotherhood of ElectricalWorkers, AFL, Local No.1533, is alabor organization within the meaning of Section2 (5) of the Act.2.By executing and enforcing a contract between the Respondent and the above-namedUnionexecutedon March 30, 1953, theRespondent has engaged in and isengaging in unfairlaborpracticeswithin themeaning of Section 8(a) (1) and (3) ofthe Act.3.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondent employer has engaged in, and isengaging in, unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]9The period for which the employees will be made whole,shall begin in Wandschneider'scase on April 27, 1953, and in Alexander's case on April 28, 1953. The period, in eachcase, shall end on the date seasonal employees in their classifications were last employedin the season of 1953.ROBERTK.GIBBS, PATRICKJ.BUCKLEY & JOSEPHMIS, A PARTNERSHIPD/B/ATRI STATE MANUFACTURING COMPANY;TRI STATEDIE CAST-ING CORPORATION;AND TRI STATE PLASTIC MOLDING COMPANY, INC.andUNITED FURNITURE WORKERS OFAMERICA, CIO.CaseNo.35-CA-523(formerly9-CA-643).July26,1954Decision and OrderOn February 15, 1954, Trial Examiner Louis Plost issued his In-termediate Report in this proceeding,finding that the Respondentshad engaged in and wereengagingin certain unfair labor practicesand recommendingthat theycease and desist therefrom and take cer-tain affirmative action, asset forth in the copy of theIntermediate Re-port attached hereto.The Trial Examiner also found that theRespondents had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect thereto.Thereafter,the General Counsel filed exceptions to theIntermediate Report and a brief in support of the exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-109 NLRB No. 63. TRI STATEMANUFACTURING COMPANY411termediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommeda-tions ofthe Trial Examiner.'OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents Robert K. Gibbs, PatrickJ.Buckley & Joseph Mis, a partnership d/b/a Tri State Manufac-turing Company; Tri State Die Casting Corporation; and Tri StatePlasticMolding Company, Inc., all of Henderson, Kentucky, theiragents, officers, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of the Committee or with the formation or administration of anyother labor organization of their employees and from contributingsupport to said Committee or any other labor organization of theiremployees.(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Furniture Workersof America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all of suchactivities except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Disestablish the Committee, or any successor thereto as therepresentative of any of their employees for the purpose of dealingwith them concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.(b)Post at their plants at Henderson, Kentucky, copies of thenotice attached hereto marked "Appendix." 2The said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the Respondents, be posted immediately uponreceipt thereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where1 Although the Board adopts the credibility findings of the Intermediate Report, it is notthereby to be deemed as approving or adopting,in Coto,the various rationales employedby the Trial Examiner to support these dispositions.However, because they are sup-ported by the record as a whole,we leave the ultimate credibility findings undisturbed.2In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Ninth Region, in writ-ing, within ten (10) days from the date of this Order what steps theIespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondents violated Section 8 (a) (1) and (3) of the Act, be,and it hereby is, dismissed.AppendixNOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain,or coerceour employees in the exercise of their rightto self-organization,to form labor organizations, to join orassistUnited FurnitureWorkers of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and toengage inother concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to,refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contributefinancial orother support to it.WE HEREBYdisestablish the Committee as the representative ofany of our employees for the purposes of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will notrecognizeit or any successor thereto for any of the above pnrnoses.All our employees are free tobecome orremain members of UnitedFurniture Workers of America, CIO, or any labor organization.ROBERT K. GIBBS, PATRICK J. BUCKLEY & JOSEPfTMIS, A PARTNERSHIP D/B/A TRI STATE PLASTICMANUFACTURING COMPANY; TRI STATE DIRCASTING CORPORATION; AND TRI STATE PLASTICMOLDING COMPANY, INC.,Employer.Dated----------------(Representative)(Title) TRI STATEMANUFACTURING COMPANY413This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge filed by United Furniture Workers of America, CIO,'herein called the Union, the General Counsel of the National Labor Relations Board,by the Regional Director of its Ninth Region (Cincinnati, Ohio), issued a complaintdated July 31, 1953, against Robert K. Gibbs, Patrick J. Buckley, and Joseph Mis, apartnership d/b/a Tri State Manufacturing Company; Tri State Die Casting Corpo-ration, and Tri State Plastic Molding Company, Inc. (Henderson, Kentucky), hereincalled the Respondent; alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (a) (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 161,herein called the Act.Copies of the complaint and the answer together with anotice of hearing were duly served upon the Respondent and the Union:With respect to the unfair labor practices the complaint in substance alleged: (a)That the Respondent did on or about mid-March 1953 initiate, form, sponsor, and pro-mote the "Grievance Committee" and from on or about mid-March 1953 to date hasassisted, dominated, contributed to the support of, and interfered with its administra-tion; (b) that the Respondent discharged certain named individuals and has refusedto reinstate them because they engaged in concerted activities for the purposes ofcollective bargaining,' (c) that the Respondent engaged in certain other conductviolative of the Act; and (d) that all such conduct was violative of the rights guaran-teed in Section 7 of the Act, more particularly Section 8 (a) (1), (2), and (3)thereof.On July 31, the Regional Director for the Ninth Region issued a notice of hearingsetting the hearing for November 2, 1953.On September 3, an order reschedulingthe hearing for October 26 was issued by the Regional Director and on September 22notice of hearing setting the case for October 26, 1953, was issued and duly served.On August 12, 1953, the Respondent filed an answer in which it admitted the juris-diction of the Board and denied that it had engaged in any of the alleged unfair laborpracticesPursuant to notice, a hearing was held before Louis Plost, the undersigned TrialExaminer, at Henderson, Kentucky, on October 26 to 30 and November 2 to 4, in-clusive, 1953.The General Counsel, the Respondent, and the Union were represented by counsel,who are hereinafter referred to in the names of their principals.The parties parti-cipated in the hearing, were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issues, to argue orallyon the record, and to file briefs, proposed findings of fact, and conclusions of lawwith the undersigned.By a stipulation proposed by the General Counsel the record discloses that onFebruary 9, 1953, the Union filed a petition for a representation election in the NinthRegion, docketed as Case No. 9-RC-1848, and that by consent after said petition wasfiled, an election was held among the Respondent's employees on February 26 to de-termine a bargaining representative.The General Counsel was unwilling to stipulate the results of the election "becausethe results have never been certified by the Regional Director" however at the direc-tion of the undersigned the results were stated and thereafter stipulated by all theparties.The stipulation being in effect that of those voting, 64 voted for the Union tobe their bargaining representative and 156 voted against the Union.The General Counsel then made the following statement:Mr. CAMPODONICO: To make the record further clear, I would like to saythat there were Objections to the Election filed and said Objections to the Electionare still pending.'The original charge was filed March 5, 1953, the amended charge April 23, 1953.s At the hearing it was stipulated that the correct name of the partnership is Tri StatePlastic Manufacturing Company and further that the three companies named in the com-plaint are integrated and are to be treated as a single operation and designated the "Re-spondent" for the purposes of this proceedingiThe employees alleged to have been discriminatorily discharged are Hugh Sugg, Her-man Williams, James Dills, Willard Ploeg, Louis Cohron, and Edward Oglesby. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'Inasmuch as objections to the conduct of an election must be filed within 5 daysof the tally of ballots, which in this case, if the usual procedure was followed, wouldhave been 5 days after February 26, it is therefore apparent that the Regional Di-rector had not yet ruled on the objections in 9-RC-1848 (from March to Novem-ber) nor were the objections as such stated or included in the complaint herein.At the opening of the hearing the Respondent moved to dismiss the complaintas to Willard Ploeg on the ground that his name did not appear in thecharge.Themotion was denied.At the close of the General Counsel's case-in-chief, renewedat the close of the hearing, the Respondent moved to dismiss the complaint in itsentirety and specifically as to all the named discriminatees.The motion was de-nied.At the close of the hearing the undersigned granted an unopposed motionby the General Counsel to conform the pleadings to the proof with respect to minormatters.The parties waived oral argument.Permission was granted to file briefs, findingsof fact, and/or conclusions of law with the undersigned.A brief has been receivedfrom the Respondent and the General Counsel.Proposed findings of fact and conclusions of law have also been received fromthe Respondent.These are disposed of by this report, the undersigned adoptingthe findings and conclusions clearly consistent with this report and rejecting allothers.Thereafter on November 24 (received by the undersigned on November 27), theRespondent filed a motion to reopen the record in order to take depositions andto introduce further evidence.The motion was opposed by the General Counsel.The undersigned granted the motion in part.Thereafter in lieu of a deposition the parties on December 31, 1953, submitteda stipulation of fact to the undersigned.On January 6, 1954, the undersigned re-ceived objections to inclusion of the said stipulation in the record, from the GeneralCounsel.The objections were overruled.The stipulation is included as a partof the record herein. In lieu of attaching it to the exhibit file a copy of the docu-ment marked "Exhibit A" is attached to this report, the original being placed in theformal file of this proceeding.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe following is not in dispute:Robert K. Gibbs, Patrick J. Buckley, and Joseph Mis are copartners doing busi-ness under the style and name of Tri State Manufacturing Company,4 are engagedin the manufacture of plastic products and maintain an office and principal placeof business at Henderson, Kentucky.Tri State Die Casting Corporation is a corporation duly organized under andexisting by virtue of the laws of the State of Kentucky.Tri State Plastic Molding Company, Inc., is a corporation, duly organized underand existing by virtue of the laws of the State of Kentucky, which is engaged inthe sale and distribution of the plastic products manufactured by Respondent TriState Manufacturing Company.Respondent, Tri State Manufacturing, Respondent Tri State Die, and RespondentTri State Plastic, herein referred to jointly as the Respondent, constitute an inte-grated operation.5Tri State Manufacturing, during the past 12 months, which period is representa-tive of all times material herein, at its Henderson, Kentucky, plant, manufacturedplastic products valued in excess of $2,000,000, all of which was sold to Tri StatePlastic.During the same period of time Tri State Manufacturing purchased rawmaterials and supplies and equipment valued in excess of $750,000, of which amountin excess of $550,000 was purchased from sources located outside the State of Ken-tucky and shipped in interstate commerce to Respondent Tri State Manufacturingat Henderson, Kentucky.Tri State Die during the past 12 months, which period is representative of alltimesmaterial herein,manufactured and sold dies valued in excess of$500,000.During the same period of time, Respondent Tri State Die purchased raw ma-terials, supplies,and equipment valued in excess of $150,000, of which amount in*See footnote2, supra.5 See footnote 2,supra. TRI STATE MANUFACTURING COMPANY415excess of $100,000 was purchased from sources located outside the State of Ken-tucky and shipped in interstate commerce to Tri State Plastic at Henderson,Kentucky.Tri State Plastic during the past 12 months, which period is representative ofall times material herein, sold plastic products valued in excess of $2,000,000 ofwhich amount in excess of $1,000,000 was sold and shipped from Kentucky ininterstate commerce to customers located outside the State of Kentucky.Robert K. Gibbs, a partner in Tri State Manufacturing, is also president of TriState Die and Tri State Plastic. Besides common supervision and direction, the threecompanies have common personnel and labor relations policies, centralized hiring,centralized purchasing, interchange of employees, and common offices and plantfacilities.All the shares of capital stock of Tri State Plastic and Tri State Die areowned by Tri State Manufacturing.It is conceded by stipulation that the three organizations are an integrated oper-ation, constitute a single employer for the purposes of this proceeding, and are en-gaged in commerce within the meaning of the Act. The undersigned so finds.II.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Union, and the "Grievance Committee" or "Com-mittee" are labor organizations within the meaning of Section 2 (5) of the Act,and admit employees of the Respondent to membership.III.TIIE UNFAIR LABOR PRACTICESA. SynopsisSometime in January 1953 the Union began an organizational drive among theRespondent's employees which culminated in a consent election held on February26, 1953.The election was lost by the Union, the tally being 64 for the Unionand 156 against.Thereafter objections to the conduct of the election were filedby the Union, but these had not yet been ruled on by the Regional Director at thetime of the hearing. It is alleged that prior to the election and thereafter theRespondent engaged in certain conduct independently violative of Section 8 (a) (1)of the Act, and discharged employees because of their membership and activitieson behalf of the Union and organized and dominated a labor organization amongits employees.B.Domination of and interference with the formation and administration of the"Committee"Robert K. Gibbs, who described himself as an owner and manager of all thecompanies herein jointly named the Respondent, testified that "several days" afterthe representation election herein mentioned he conceived the idea of forming anemployee committee.Gibbs testified, "I thought it up myself" and further:Well, after the election, and I saw there were 64 people who thought theywanted the union in the place, 1 got to thinking about it,and I thought, well,maybe some of these people out there could give me some ideas, help memanage the place.Q. And did you-A. I didn't have any particular thing in mind, but I felt like I could usea little assistance,and it was more or less in an embryo stage in my mind.I had no knowledge of the law or no knowledge of anyone else who ever triedit,or anything of that nature.Since that time I see that many people havetried something similar.Ididn't know how to go about it, so the first thing Idid, and the only thing I did, was to put a notice by the clock saying, "Electa delegate in your department and meet with me at 2:00 o'clock Monday after-noon,in the kitchen.That is the only notification that I gave, and that's allthat was necessary."Gibbs further testified that the notices were distributed toalldepartments ofthe companies and that all the selected representatives attended the first meeting.Apparenly this meeting perfected the organization.Thereafter, according to Gibbs,the organization met "possibly a half dozen times,"Gibbs attending"about two-thirds" of the meetings.The organization had no formal title but was called the"Committee." 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDGibbs testified he discussed with the Committee various problems relating toworking conditions, safety measures, and the problem of salvaging spoiled material;that he suggested that shop rules be put out in booklet form and that he had shoprules printed in galleyproof form and given to each member.As to the Committee'sfunction regarding the rules given them for discussion, Gibbs testified:They weren't given to them for the purpose of ever questioning them, theywere given them to see if they were written down correctly.Gibbs also had the Committee circulate a petition regarding a proposed zoningordinance which would have affected the Respondent.Gibbs admitted he had knowledge of one employee's grievance, growing out ofworking conditions, which was handled by the Committee.Gibbs testified that he dissolved the Committee for the following reason:Mr. Schwartz of the NLRB was in the office and asked me a question aboutthis committee, group, or whatever you call it. I explained to him what it was,and he said he thought that it was a labor union.We had some discussionabout whether it was a labor union or not, and he convinced me that therewas a possibility that it was a labor union. I said, "Well, we'll cut it outright now."The Committee has not functioned since the National Labor Relations Boardexaminer's visit.All the above findings are based on Gibbs' testimony, uncontradicted, in some casescorroborated, and which is credited by the undersigned.ConclusionIt is quite clear that the organization Gibbs, and through Gibbs, the Respondent,fathered was a labor organization within the meaning of Section 2 (5) of the Actwhich defines a labor organization as ". . . any organization.inwhich em-ployees participate and which exists for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."The fact that the Committee did not admit additional members or collect dues isof no moment.Gibbs' testimony that proposals "weren't given to them for thepurpose of ever questioning them," should be enough to show the Committee to bewholly dominated in its administration. Its formation was clearly by the Respond-ent.The undersigned is persuaded and finds that by such domination, interference,and support of the administration of the Committee the Respondent has interferedwith, restrained, and coerced employees in the exercises of rights guaranteed bySection 7 of the Act.Although the record is clear that the Committee is no longer in existence anditmay seem that to order its formal disestablishment is a gesture in the nature ofwhipping a dead horse, however, as the Board pointed out inAmerican Sheet MetalWorks and International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL,(106 NLRB 154) "orders dealing with unfair laborpractices have preventative as well as remedial purposes" and further being mindfulof Section 10 (c) of the Act which instructs the Board that once having found thatany "person" had engaged in an unfair labor practice the Board shall issue "anorder requiring such person to cease and desist from such unfair labor practice,"the undersigned will recommend accordingly.C. The discharges alleged to be discriminatory1.The operation of the Respondent's plant and volume of productionIn order to fairly judge the discharges alleged to be discriminatory it is necessaryto understand and make due allowance for the general operation of the Respond-ent's various "plants," their departments, and shifts and to examine the volume ofproduction during the time material herein.Gibbs testified, without contradiction, that all the Respondent's operations wereunder his general control; that the various operations were "departmentalized" andthat each department, in fact each shift, was "on its own" under a foreman whomanaged his particular operation with full responsibility to "make a profit"; andthat each foreman had sole and absolute right to hire and fire for his shift and thatGibbsin noway interfered with this right or with the operation of the department.Gibbs further testified that no written rules existed but that when "timeswere slack" TRI STATE MANUFACTURING COMPANY417employees were laid off by the foreman in the affected department and were rehiredwhen needed.Gibbs testified "it has always been our practice to more or less layoff on the basis of seniority, if other things are equal," meaning if the employeesin question were "an asset to the company," and that foremen were charged to followthis rule of thumb.Various plant foremen e were called to corroborate Gibbs.Their undenied testi-mony discloses they used their own judgment as to discharging, recalling, and hiringemployees for their respective departments or shifts.All save one testified that theygave preference to the employees with the longest service record, all other factorsconsidered valuable in an employee being equal, only Foreman Steve Gawlick testi-fied he relied solely on merit.The foremen testifying to the use of seniority soughtto create the impression that seniority meantdepartmentalseniority, however theirtestimony disclosed that transfers from one shift to another, or to a different depart-ment were made at the request of the interested employee when possible, but alwayswith the consent of the foremen of both shifts or departments, and that when such atransfer was arranged, the employee, if a man of considerable service, carried hisseniority with him.Ernestine Whelan, the Respondent's secretary, testified that com-putations to establish vacation rights were made on the basis oftotalservice withthe Respondent. It would seem that plantwide seniority was also considered a factor'by the Respondent.Although the Respondent contended that Gibbs did not interfere with employ-ment or discharge, it is admitted that he made a note on the employment recordof Edward Oglesby which would have precluded his recall until Gibbs was firstconsulted; that he discharged Hugh Sugg; that he marked "do not rehire" on the cardof Louis Cohron.On the entire record the undersigned is convinced and finds that the Respondent'sforemen had no unusual authority in hiring and discharging employees, that therewas nothing unusual in the Respondent's methods or system of transfers, that in theabsence of any contract or established rule regarding seniority rights, the length ofservice of an employee was in some degree, not fixed, considered when layoffs andrecall to service were made, and that Gibbs exercised authority over employeerelationships including tenure of employment.It should be borne in mind that a petition for determination of representativesfor collective bargaining was filed by the Union on February 9, 1953, a consent-election agreement entered into on February 17, and an election conducted onFebruary 26.President Gibbs testified that early in February 1953 the Respondent's principalcustomer notified it by telephone that it would make serious "cutbacks" and can-cellations of orders it now had with the Respondent, and beginning February 5 aseries of "cutbacks" of orders from this customer were received.Gibbs' testimonywas in no manner contradicted and is substantiated by the Respondent's recordsintroduced in evidence.The "cutbacks" cover a period from February 5 to April7, 1953.A study of the Respondent's payroll summary covering this period, containedwithin a summary period of January 3 to October 17, 1953, shows little change inthe payroll from February 5 to April 7.Material changes in the die cast depart-ment appear in April and continue downward from April on. The plastic moldingdepartment is fairly constant in its payroll until July, after which a sharp dropappears and continues.'Foreman George Whittles testified that employment in his department fell from 24individuals in February 1953 to "16 or 18" at the time of the hearing, however therecord is silent as to when the drop occurred.Foreman Herb Hyatt corroborated the payroll figures by testimony that a cutbackin employment took place in the die cast department in April 1953.From the above testimony, entirely uncontradicted and credited, the undersignedconcludes that in February 1953, prior to the election, the Respondent became awareof an impending decrease in its business but that thereafter its payroll did not reflectthis situation or decrease to any extent until April 1953.The undersigned so finds.The picture of the Respondent's plant and operations may be completed as follows:The parties stipulated that the following named individuals had full supervisory au-thority to bind the Respondent in matters affecting labor, relations: Robert K. Gibbs,6 Those called and whose composite testimony is herein presented were : Gordon Hudson,George Whittles, Charles Fuller, John Nelson, Merle Gish, Charles Williams, Steve Gawlik,and Herb Hyatt7 The Respondent's brief argues otherwise, but the undersigned does not find the Respond-ent's argument sustained by the payroll figures. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDErnestineWhelan, Charles Williams, Herbert Hyatt, George Whittles, John WilliamNelson, and Nick Carter.The record further discloses that Joe Mis is a partnerin the Respondent, that Gordon Hudson, Charles Fuller, and Merle Gish aresupervisors.The General Counsel contends that Parker Sights and Gladys Griffinare supervisors whose acts are binding on the Respondent.The record shows that Parker Sights is a "set up" man, charged with settingup the machines for operation.During the absence of Foreman Herb Hyatt, whodoes not work during the night shift, Sights is charged with seeing that the assign-ment of work to various machines as made by Foreman Hyatt, and left with Sightsin writing,is carried out.In this way Sights is the channel of authority, but he hasno independent authority to exercise any of the attributes of management. In comingto this conclusion the undersigned has credited the testimony of Hyatt and Gibbsas well as the testimony of June Rideout, called by the General Counsel.Rideouttestified as follows:Q. And who is, as far as you know, in charge of the die cast-I mean, was incharge of the die cast when you were working there?A Parker Sights.Trial Examiner PLOST:What is thatname, please?The WITNESS: Parker Sights; Parker Sights was my boss on nights.Q. (By Mr. CAMPODONICO) Now, what time did you work, what were thehours of the night shift?A.We went on at 3:00 and got off at 11:00.Q. Did Parker Sights tell you what to do during that shift?A.Well, when he went in at night, he had a slip of paper-when we went inat night, Parker, he had a slip of paper that Herb Hyatt gave him.Q Wait, I am asking you what job Parker Sights holds with the company, ifyou know?A.Well, he was the boss over us, but, you know, he couldn't hire or fire, hewas just in charge of this after Herb Hyatt left.He had his orders what jobswe had to get out, and then when we run out of work, he told us whatto do next,anything else that was left to do.Q.When you say, "us," to whom are you referring?A. To the workers.The undersigned finds that Parker Sights is not a supervisor within the meaning ofthe Act.The undersigned is convinced and finds that Gladys Griffin was at all times materialherein an inspector with no supervisory authority as contemplated by the Act.To-gether with her inspection Griffin was charged with keeping records for her fore-man and acted as his telephone clerk when employees were called back to work aftera layoff.Griffin was subjected to a severe cross-examination which approachedbadgering by the General Counsel, but throughout her testimony impressed theundersigned as an honest and truthful witness.The undersigned credits her testimonyas well as that of her foreman, Charles Williams, with respect to Griffin's duties andauthority.'2.Thedischargesa.Hugh SuggHugh Sugg was employed by the Respondent January 16, 1952, and dischargedJanuary 26, 1953.At the time of his discharge Sugg was employed on work listedas "Operation 45," which Sugg described as:Well, it was hand-tapping a half inch hole, and I had three drills set up there;I run them three drills and I was tapping flange.Sugg testified that he worked at the operation "most of the time" but also did some"salvage work" and on occasion was called from his regular job to help unload orload a truckSugg further testified that he joined the Union "the middle of January" and firststarted attending union meetings "about the 24th of January," that on Saturday,January 24, 1953, he wore a union button to work, being the first employee to do so,9The General Counsel sought to prove statements by Sights and Griffin which if foundwould be violative of Section 8 (a) (1) of the Act. The testimony will not be considered,for if found would not bind the Respondent. TRI STATEMANUFACTURING COMPANY419,according to Sugg, and that after he began work, his foreman, Herb Hyatt, com-mented on the button during the following conversationWell, the first time he came by, well, he looked at it and grinned and walked off.About fifteen or twentyminutes later,well, he came back and asked me howcome me to have a silly idea of wearing this button, who talked me into thenotion of wearing this button, and I told him Tri-State Plastic talked me intoit.He asked me what did I mean by that, and I told him, "Well, they cutmy rates in half."He asked me if I thought the union would get my rates back,and I told him, "I don't know whether they will get it back or not," but it wouldprobably help me.Suggtestified that on the following Monday, January 26, at about 10 o'clock,Hyatt called him to Gibbs' office where Gibbs accused Sugg of falsifying his pro-duction record by entering more pieces than he actually finished.It is not disputed that employees under an "honor system" kept their own pro-duction records.Computation of earnings was made by the office force.According to Sugg, the conversation ended by Gibbs sending him back to work.Sugg testified:Q. Did he discharge you then?A. No, sir, he told Herb to take me back there and put me to work and seeif I would do better, and Herb took me back and put me on my job, salvage,and that was the last I seen of Herb until that afternoon.On cross-examination however, Sugg testified that from the time he left Gibbs'office until he was discharged he "did steady work," and further:Trial Examiner PLOST: Pardon me, before this thing gets lost, you say thatMr. Gibbs told you to go back and put in a regular day's work to see whatyou could do, and you did that?The WITNESS: Yes, sir.Trial Examiner PLOST: Do you know how many panels you made that day?The WITNESS:No, Sir.Later in the afternoon Sugg was told by Hyatt that Gibbs was not satisfied withhis work and that he was being laid off. Sugg did not ask if he would be recalled.Foreman Hyatt testified:The first time I ever seen a union badge in our shop, Sugg had it on. I wentby there and seen it on him, and I said, "Sugg, what do you have on there thismorning?"He said, "I am your union man in here," or Union steward, some-thing like that. I walked it off and let it go at that.According to Hyatt this incident did not take place the Saturday before Sugg wasdischarged, but "twenty or twenty-five" days earlier in the month.9The undersignedfinds it unnecessary to seek to resolve any possible conflicts in the two accountsof the conversation as it is clear that the Respondent had knowledge of Sugg's unionmembership almost as soon as he obtained it. From Sugg's testimony, it is clearthat the conversation took place after January 12, 1953.Hyatt corroborated Sugg's testimony that he was on "Operation 45" on a piece-work basis and performed other work on day rates, kept his own time and thata certain number of finished pieces were counted as a day's production, referredto as "8 hours."Hyatt testified that whenever the pieces produced exceeded the"8 hours" standard the rate was cut, and if the production fell below the norm,the rate was increased.He further testified that Sugg's production varied and thatwhen Sugg "ran away" with the rate it was cut,10 that after the rate was cut, Sugg"laid down on the job" and had done so for "four or five days" before his dischargeand that he had spoken toSuggabout this "on the job."Gibbs testified that on the day of Sugg's discharge, while examining productioncards, he (Gibbs) noticed that on January 22 Sugg had processed an average of50 pieces an hour and that on continuing his examination of the records:I noticed a curious thing which immediately didn't sink into my head, as towhat that was all about, but on the 2nd of January in 3 hours, he did 3000 Sugg testified that in this conversationwith Hyatthe told Hyatt that the Respondenthad "talked hint" into the Union by cuttinghis rate.WinthropL. Brown, theRespondent'sproduction engineer, testifiedcredibly that therate on "Operation 45" was changed onJanuary 12,from54 pieces per hour to 109 pieces per hour.10 The rate was cut January 12.334811--35--col 109-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDpieces, or an average of 100 pieces per hour.Three days later in 2.2 hourshe did 300 pieces,or anaverage of 137 pieces an hour.Than on the 6th ofJanuary in 3 hours he did 300 pieces, which was 100 pieces per hour, or 100operations per hour.Now, the card that I lookedat, ittook him 6 hours todo 300, so naturally he did not make a rate, he didn't earnasmuch moneyas he should have earned, or, as the other employeeswere earning.Gibbs then sent for Sugg to discuss the matter with him.After pointing out therecord figures Gibbs offered to reset the rate telling Sugg:But, what I would like to know is how we can seta rateifyou have such avariation in this here production.How come that one time you do 100 anhour and another time you do 138 an hour, and another time you do 50 anhour?How can we set a rate on that thing? He didn't answer me, anditdidn't dawn on me at that time what this various-what this variation was.So I said to him, "I'll tell you what you do, you go back on that job and youwork the rest of the day on that job."This was probably around 10 o'clockin the morning. "You work on that job and we'll check your card at the endof the day and then we will then review the rate and we'll see that it is setproperly so you can make as much money as the other fellows."At 3 p. in. Gibbs sent for Sugg's production record for the afternoon, and havingnoted thatSugg'saverage for the day was 47 pieces per hour he told Hyatt: "Goback and fire thatson-of-a-gunand let him take his check with him."Hyatt corroborated Gibbs as to the conversation in the office and Gibbs' laterorders.Suggtestified he kept his own work record, did not deny the figuresrelating tohis work, and soughtto explainthe discrepancies by testimony that at times he wascalled to do other work which he did not record on his card but which in realitychanged the time he actually was on "Operation 45." 11Sugg further testified that 300 pieces was rated as a day's production or "8 hours."He testified:A. Oh, about,sometimesif I worked hard, I could get them out in threehours, 300 panels.Q. That means you turned out panel work for the day in about three hours?A. Yes sir, I could get down and work hard,Imean,work myself to death.The record of "Operation 45" was introduced, it shows considerable variationin Sugg's production with a high peak of 136 per hour on January 5, 1953, 100 onJanuary 2, and 100 on January 6.With these 3 days eliminatedSugg'sproduction from August 9 to November 25,1952 (which is the last day shown before the 100 piece production on January 2,1953) averages 77.1 pieces per hour.The average of thejob since Sugg'sdischarge, from January 27 to November 5,1953, is 66.4 pieces per hour.12The complaintallegesthat Sugg was discriminatorily discharged; the GeneralCounsel contends that he was discharged because "he was the first employee towear a union button."The Respondent contends that the discharge was for cause, namely dishonesty.Concluding FindingsThere can be no doubt on this record that Sugg manipulated his work report andthat absent any taint of discrimination within the meaning of the Act Respondent hadample legal cause for this discharge.Although Gibbs' check of Sugg's work record and the Respondent's knowledge ofSugg's union membership coincide the undersigned is not persuaded by this that hemay infer that the check, which disclosed the fact that there had been manipulationof the record, was occasioned by the union membership, as contended by the Gen-eral Counsel, or that the union membership caused the discharge.11 The average of job since Sugg's discharge, is 66.4 pieces per hour.12The General Counsel argues in his brief :On looking at Respondent's exhibit 18, it is to be noted that both Bill Mattingly andAudie Parker have as much fluctuation as Hugh Sugg. It is true that they neveraveraged 136 pieces per hour, but on the other hand Sugg never sank as low as 33pieces per hourThe undersigned completely misses the point. TRI STATE MANUFACTURING COMPANY421The undersigned is also mindful that Sugg attended his first union meeting at orabout the time he was discharged, namely January 26, 1953, the consent electionagreement was entered into February 17, the election February 26, yet during thisentire month the Union, active among the employees, did not file a charge of unfairlabor practice in behalf of Sugg; although it surely knew of the matter it went to theelection, it lost the election and it filed no charge until March 5.On the entire record considered as a whole the undersigned is convinced that theGeneral Counsel has not sustained his burden of proof that the Respondent dis-charged Sugg because of his union membership or activity but is convinced and findsthat the Respondent discharged Hugh Sugg on January 26, 1953, for cause and willtherefore recommend that the complaint be dismissed insofar as it alleged that Suggwas illegally discharged.b.Herman WilliamsHerman Williams, first employed by the Respondent August 1952, worked as apress operator in the plastic department's first shift and acted as the regular reliefoperator for all other press operators when absent on lunch hours.Williams testi-fied that he joined the Union "the 2nd week in January"; attended all the Union'smeetings save one; wore two union buttons while at work and acted as the Union'sobserver during the election.Williams further testified that "between 9:30 and 10:00" a. m. the day followingthe election he went into the plant lunchroom and there observed Ernestine Whelan,the Respondent's secretary, engaged in conversation with another person.Williamstestified:Iwalked in and I seen Miss Whelan and some other lady sitting there talking,and I heard Miss Whelan say, "Well, I seen two scared boys yesterday doing theballoting," and I just spoke up and said, "Well, I wasn't scared, I might have beennervous, but I wasn't scared." She turned around and looked and seen it was mestanding there.Q. Prior to this, do you know whether Ernestine Whelan saw you or not?A. No, she couldn't, her back was towards the door.According to Williams the following occurred:A. She got up and said a few words and she says, "You people," or somethinglike that, "as good as Bob Gibbs has been to you, you all ought to love him." Isays, "Hell, I can't love him, he don't wear a dress."He further testified that when he left the room Whelan pointed her finger at himand said "64 of you damn fools is going to get it." 13I don't remember saying, "I seen two scared boys," no.As a matter of fact,Iwas talking when he came into the kitchen, my back was turned to the door,and we were discussing the election, laughing about it. I said, "I sure saw twonervous boys yesterday."About that time Herman Williams walked in, I turnedaround and says, "Weren't you scared?"He says, "I was scared, but I think youwere, too." I said, "No, I don't think I was too scared, maybe I was nervous-"well, he went on talking about the election and I don't remember the wordsverbatim, but we were talking along about it and he said that I said that-in histestimony he said I said, I may have said that "as good as Mr. Gibbs had beenaround there, they should love him."He said he couldn't, because he didn'twear a dress.Well, the conversation there was, he said he had to give Mr.Gibbs credit for one thing, he had a good propaganda machine. I said, "No, heis just a better man than his opponents."We had some more conversation alongthat line and I looked at him and I repeated, "He is a better man than his op-ponent," I says, "That is food for thought for 64 people around here this morn-ing."Then I left the kitchen.She further testified:Q. Did you or not point your finger at him and say to him, "64 of you damnfools are going to get it this morning"?A. I never made a statement like that to Mr. Williams at all. Furthermore,I have never used that kind of language in conversations with Mr. Williams orany other employee in the plant or any place.13 Sixty-four votes were cast for the Union. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the entire record as well as his observation of the two witnesses while testi-fying the undersigned is persuaded that Whelan's version of the incident is the moreaccurate and therefore credits her testimony with respect thereto.Foreman George Whittles testified that he posted a seniority list of all the em-ployees on his shift; that Williams was the last man hired and was so shown on theposted list; and that some time earlier he had arranged with another department totake in one of his female employees, who had 7 years' seniority, in order to keepfrom laying off other operators of less seniority, but that this operator was returnedto him and as he had no work for both her and Williams he was compelled to layoff Williams in order to take in the older employee and that he so informed Wil-liams.Whittles testified:And according to this list that I made up Herman Williams was the last oneto be hired;so I notified Herman that evening that starting Monday Josephinewas coming up from the paint room,and that with her seniority I had no alter-native but to lay him off.Whittles further testified thatWilliams asked if the cause of his layoff was hisunion activity and that "I told him definitely not" and also told Williams that "itwould probably be quite a while before he was recalled."According to Whittles he did not discharge Williams, but merely laid off Wil-liams who would be recalledas soon asthere was work available.Whittles ad-mitted that sinceWilliams' discharge he has recalled other press operators, buttestified,without contradiction, that such operators had greater seniority on theshift.He also testified that two men who were hired for another plant in anothertown were trained on his shift during this period, working together with the regu-lar operators.Admitted also that he hired certain low-paid employees but testi-fied no press operators had been hired.A setup man was hired, but according toWhittles' undenied testimony Williams was not qualified for this job.It is not denied that Williams at no time applied to any other shift or departmentof the Respondent for employment, nor is it denied that other shifts did employpress operators after Williams' terminationWilliams testified he asked Whittlesfor reemployment only once after his layoff and that this was 3 months thereafter.He was told no work was available.As between Williams and Whittles as witnesses the undersigned was more favor-ably impressed by the latter and is inclined to accept Whittles' version of the con-versation between the two men as the more accurate.Whittles testified that "allbut one" of the men on his shift wore union buttonsWhile it is true that Williamsacted as a union observer at the election,thiswould hardly have marked him as atarget for discrimination in a department apparently solidly Union.Whittles told a Board field examiner that he wanted Williams back in the depart-ment as his work was satisfactory and at the same time he gave his posted senioritylist to the examiner.Considering the credited testimony to the effect that the Respondent was facedwith a cutback in orders, Whittles' explanation as to why he could not make roomin his department for a single more employee has the ring of truth, and furtherconsidering the fact thatWilliams at no time after his layoff sought employmentin any other of the shifts in the face of the credited testimony that interchange andtransfer was not automatic among shifts or departments, as well as Williams' tes-timony that he did not ask for reinstatement until 3 months after his layoff,all cre-ate a situation not entirely free from doubt and which would in the opinion of theundersigned force a finding upon inference alone, as any evidence of discriminatoryaction againstWilliams in the final analysis must be drawn from his acting as anobserver for the Union at the election; therefore on all the evidence the undersignedfinds that Williams was not discharged(or discriminatorily laid off or denied rein-statement)as alleged and will recommend that the complaint be dismissed insofaras it alleges discrimination against Herman Williamsby theRespondent.c.James DillsJames Dills testified that he had been employed by the Respondent for about 3years and had worked at various jobs in both the die-cast and plastic departments.His last job was as press operator in the die-cast department under Foreman GeorgeWhittles.Dills further testified he joined the Union "about the first of February 1953,"attended union meetings and that there was no employee organizing committee.Hetestified:The only kind of a committee that I was a member for was to go in and checkthe payroll. TRI STATEMANUFACTURING COMPANY423Q. And then on election day you were an observer9A. An observer, that's right.Dills testified the payroll check was made about a week before the election andthat the Union was represented by himself, Gordon Hudson, then a press operatorbut now a foreman, "two fellows out of die cast," and the union organizer, JoeHood, and that the Respondent was represented by Gibbs, Whelan, "and someother fellow came in while we were there."Dills further testified that during the first part of January he had the followingconversation with Foreman Whittles:Iwas running press number one and he came back and told me he was to cutthe rates on the press, and I told George that I had never been a union manand never was, but I told him when he cut the rates on my machine, that time,that he made a hundred per cent union man out of me. He said, "Well, theunion is all right, Red, but you have to get the right man in behind them,but I don't think you have got that right man." I said, "Well, whenever youcut my rates, well, I'm a union man."Dills testified he joined the Union in February and thereafter wore a union buttonat work.According to Dills on February 22, which fell on Sunday, he was driving a cabfor another man and received a call for the Respondent's plant, as he drove up heobserved Gibbs and Robert Bellew, then an employee of the Respondent, standingin front of the plant with a rifle, that Gibbs "worked the rifle and everything," thatGibbs then went into the plant and Bellew got into the cab.Bellew testified that on Sunday, February 22, he asked Gibbs to loan him his .22calibre automatic rifle; that the gun was jammed and they stood in front of theplant attempting to "unjam" it, when Dills drove up in a cab called by Bellew;that Gibbs then made the following comment:And Mr. Gibbs, he was saying in jokingly manner-you want the exact words?Q. As nearly as you can recall the exact words Mr. Gibbs said.A. The exact words?Q. Yes, sir.A. "I ought to shoot the son-of-a-bitch."Q. Do you recall anything else that was said?A. No.Q. Did he make any reference as to why he should shoot Mr. Dills?A. No. As I said, I think it was a jokingly manner, he meant nothing by it;and that Gibbs gave him the gun and he got into the cab.Dills testified that he did not hear the conversation between Gibbs and Bellew butthaton the next dayas he was getting ready to leave from work the followingensued:Well, I was putting on my shirt and everything, and Mr. Gibbs came throughand he walked up and he said, "It is a damn good thing that rifle wasn't loadedyesterday, I'd have shot your tires off your cab." I looked around at him andI said, "Now, you wouldn't have done that."He said, "The hell I wouldn't,there isn't any living son-of-a-bitch going to tell me how to run my factory."I said, "I don't blame you, sir," and I went back in-he went back inside ofhis office, and I put my shirt on, and came on out.Gibbs testified that he had no conversation at all with Dills on Monday, but thaton Sunday;But, while I was standing there with Bellew, Dills came up in a cab and he hadhis smiling red face sticking out of the window, and I smiled at him, and I saidin a laughing, in a joking way, "Red, when you turn that corner, I'm going toshoot all the tires off your cab."That was the incident, nothing was men-tioned on Monday about it, or anything else.According to Gibbs he did not give the rifle to Bellew until "two or three dayslater as it needed repair." 1414The General Counsel in his brief argues that although he "also feels the remark . . .was no doubt said as a joke, as Mr. Gibbs didn't impress him as a killer, or as a man whowould resort to violence.But the remark, if credited, will reveal the workings of Mr.Gibbs' mind and indicates that he was against the organizing union and its adherents." 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusions as to the Rifle IncidentThe versions of Gibbs and Dills with respect to Gibbs' statement involving therifle agree substantially as to the remark regarding shooting the tires off the cab,Dillswas driving, but according to Gibbs this was theentirestatement and wasmade on Sunday when Dills drove up, while according to Dills it was made thefollowing day and preceded a wholly unrelated statement that "there isn't any/living son-of-a-bitch going to tell me how to run my factory," to which, accordingto Dills, he meekly answered, "I don't blame you, sir." If Gibbs really added thesecond remark, then it could only mean that the ancestral descriptive was directlyaimed at Dills.The undersigned recalls that west of the Mississippi the use of thisappellative, even as a term of endearment, needs must always be accompanied by asmile.The undersigned has no information, hearsay or otherwise, as to reactionto the descriptive words when used south of the Ohio, but he cannot believe thatany red-headed Kentuckian who was so described, directly or indirectly would merelyreply "I don't blame you sir."Moreover a facetious remark to the effect that heintended to "shoot all the tires off your car" is logical banter coming from a manholding a gun, the coupling of unrelated ideas with such a remark to show hatredand antiunion animus is not.As to Bellew's version; the undersigned does not credit it in any way, the basisfor the undersigned's opinion of Bellew's veracity will appear at a later point hereinwhen Bellew's testimony is discussed.On the entire record, all the circumstances herein, and his observation of thewitnesses, the undersigned credits the testimony of Gibbs with respect to the rifleincident and finds that on Sunday, February 22, he remarked that he would "shootall the tires off your car" and further finds that the remark did notconstitute aviolation of Section 7 of the Act as contended by the General Counsel.Dills further testified that during the day before the election, Gibbs came to wherehe was helping two other employees remove a mold from a machine and handedhim a document with instructions to carry it to each employee, tell them to read it,and act as relief while it was read.Dills followed the instructions and then reportedto Gibbs who thanked him and remarked "you're a good boy."Gibbs admitted he had Dills carry the paper.The document referred to theimpendingelection,and wasa wholly protectedstatement, reading in part:So don't let anyone get you excited.Nobody isgoingto get fired.No bodyisgoing to get laid off.No bodyisgoingto lose any time over this electionThe General Counsel in his brief advances the followingargument:Itwas testified to by James Dills and admitted by Mr. Gibbs that on the daybefore the election James Dills was forced to pass aroundan antiunion letter-(General Counsel's Exhibit No. 2.)It is not contended by the General Counsel that the letterisnot protectedby 8 (c), but it is contended that it is a violation to force an employeeto engagein conduct that supports an employerin his campaign againstthe union, or tosupport him in the airing of his views on theissuesinvolved.The undersigned does not agree that the wordforceas used by the General Counselin any manner describes the real occurrence referred to.The undersigned cannot see how Dills was forced to distributeantiunion literature.At most it was extremely bad taste on Gibbs' part to ask an employee to do what heor any supervisor had a legal right to do, but bad tasteis notan unfair labor practice.The undersigned finds that the Respondent's assigningDills to distribute a whollyprotected letter was not a violation of Section 7 of the Act.Dills further testified that "somewhere between 9 and 10 a. m., February 28,1953 he heard that "George [Whittles] had just fired Leroy Stone."Thereafterwhen Whittles "came through," according to Dills:He came through, and I was standing there, and I asked him, I said, "Well,George, how much longer have I got to stay here?" He said, "Well, Red,I'll giveyou a couple days."He said, "You can come in and punch your card," andhe said, "I'll pay you for the time that you are here," and everything, and hesaid, "You can go out and look for you another job," and I asked him,I said,"George, are you sure that's all the time that I have got left here in the plant?"He said, "I don't want you to go hungry or anything," he said, "I'll give you acouple days to find you a job." I said, "Well, George, if two days is all I havegot left, I had better-I would like to know.When I walk out the door, I'vegot another job, it don't pay me, what I make here."But, I said, "if that's all TRI STATEMANUFACTURINGCOMPANY425the time I got left here, I'd like to go now."He said, "All right, Red." So Iasked him then what he would fire me for, and he said, "Well, let's just call itcutting down on production."Dills testified thatWhittles then told him he considered Dills to be "one of the bestpress operators" but that he had "orders to let you go" and stated "I'm caught inthe middle just like you are."Whittles then brought Dill's check, shook hands andsaid he would be glad to give Dills a recommendation at any time.Dills testified that in "April or May" he asked Whittles for his job back and wastold that "he didn't have a thing open."Foreman Whittles testified:Q. Tell the Examiner what occurred with respect to the termination of JamesDills.A. He called me over to his press that he was operating on this particularday, oh, I would say it was about ten o'clock in the morning, nine, somewherein there; and he said, "How long before I will be laid off9"And I said, `Ifwork keeps falling off the wayit is,itwill probably be about a month."Andhe got all red in the face, and he slammed the gate open and he said, "Well,I am leaving now."And I closed the gate up, and he did keep on working.I told him that there was no sense in doing like that.And he asked me if itwas connected with the Union, and I said no, that there was no connection withthe Union.And I don't remember all that was said, but I was there I wouldsay fifteen or twenty minutes trying to persuade him to stay there and run themachine, and I saw no reason for him to leave. So finally he agreed that hewould stay.And then, along about eleven o'clock, or a little after,someonesent word that George Gardner wanted to see me, so I found GeorgerunningMr. Dill's press; and he told me that Red had told him that he was going tohis check and go home, that he was through. So I went and talked to Red alittle longer-Mr. Dill-and I saw that he was upset, there was no sense in talk-ing to him any longer on the subject, so I got him his check and I thought Iwould give him a vacation check in the hope that after about a week he wouldcool down and come back and go back to work in the normal course of events;but no such thing occurred.He came back, I would say, about two or threemonths later, after we had settled down, but I had no opening then withoutlaying somebody off.Q. Did you lay Dills off on that day?A. I didn't lay him off.Q.What did he do?A. He definitely quit.George Gardner testified that "just before he [Dills] left the plant" on the day ofhis termination Dills told Gardner that "George gave him thirty days before he wouldbe laid off and Red said he wasn't going to wait thirty days . . . he said he wasleaving now, was going to quit and get his check."Gardner also testified thatWhittles "gave him a thirty day notice" on the same day but that he was not there-after laid off.Gordon Hudson testified he checked the payroll for the Union, together with Dills;that Dills told him that he "was quitting."Hudson was not laid off after the notice,he was later promoted to foreman in a new plant opened by the Respondent.Neither Gardner nor Hudson were in any way contradicted.The undersignedcredits their testimony.Dills denied that Whittles set the time for layoff at 30 days and testified it wasset at 2 days, the foreman telling him that he could make use of the 2 days in findinganother job while still on the Respondent's payroll.isBellew testified to a conversation with Whittles after Dills' termination as follows:Q. (By Mr. BROOKS) Have you exhausted your recollection about that par-ticular conversation?A. Yes.Q. Then do you recall whether Mr. Whittles told you anything with respectto why Mr. Dills was no longer working for the company?A. Yes.George, at the time being, said Red was at the voting and he was a-whatever he was considered-a committee man."In his brief to the undersigned the General Counsel in discussing Dills' testimonyargues that the foreman stated to Dills :that James Dills could punch in for a couple of days to look for work. (At that timeGeorge Whittles must have had a guilt complex). 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Observer?A. Observer.Q.What did Mr. Whittles tell you about that9A. George told me that was one reason why he would be ousted, why hewasn't with the company any more.Whittles denied that the conversation took place.Bellew throughout his testimony impressed the undersigned as a witness morethan willing to be led to a desired answer.On the record as a whole as well as hisobservation of the witnesses as between Whittles and Bellew the undersigned creditsWhittles.Dills also impressed the undersigned as a witness who was quite willing to slanthis testimony, for example he testified that during the course of his conversationwith Whittles just prior to the termination of his employment he questioned the needfor a layoff and said to the foreman, "George I'm working seven days a week."This was apparently news to the General Counsel for he promptly queried Dillsas follows:Q. You said something about the fact that you were working seven days aweek.Were you working seven days a week?A. I was, sir.Q. You weren't working that one Sunday while you were driving the taxi-cab, were you?A. No, I mean, that was at the last that they worked seven days a week. Imean,you know, each and every operator, I mean, if they come around andask you, "Do you want to work?" if you want to work, you would say yes, butsometimes they compel you to work when they are rushed, but they will comearound and ask you, "Do you want to work," and you can either say yes or no.Q. Have you been working on Sunday? Had you been working on Sundaysin February?When was the last Sunday you worked previous to the time youwere discharged?A. Now, that I couldn't say, to be sure.Upon the evidence considered in its entirety, and his observation of the witnesses,the undersigned is convinced that Foreman Whittles' account of his conversationwith Dills as well as his account of the other circumstances surrounding Dills' ter-minationof employment is the accurate version and therefore credits his testimonyand finds that Dills was not discharged but that on February 28, 1953, Dills quithis employment with the Respondent and will therefore recommend that the com-plaintbe dismissed insofar as it alleges that the Respondent discriminatorily dis-charged James Dills in violation of Section 8 (a) (3) of the Act.d.Willard PloegWillard Ploeg was employed by the Respondent from August 1952 to March 5,1953.Ploeg workedas a pressoperator on the night shift under Foreman JohnWilliam Nelson.Ploeg testified he joined the Union "about the first of February" and thereafterwore two identical union buttons simultaneously at his work; that on one occasionas he passed Nelson, the foreman remarked "Well I see there goes another unionman;" that about a week before the election Nelson remarked "if the Union doesn'tgo through he can fire any of us there for the reason that we wouldn't-couldn't runa press;" and further testified to another incident involving Nelson as follows:Iwas running press number 4 then, running doors and windows, and he wasjustwalking by, and he says, "Well if this union falls through," he says, "youwon't be working here any more." I says, "Why not?" and he says, "You'llbe working for Joe Hood."Nelson deniedmaking either statement.16Dills' card bears the notation :"Reason for release," "Dills put out because of election returns ; tried to induce himto stayEven gave him extra check to show Company was bending overbackwardsto be fair."According to Whittles he instructed whoever was on the switchboard at the time to putthe notation on the card.Whelan testified she put the notation on the cardaftertheBoard's fieldexaminer began his investigation.Although highly irregular,if not suspect,this doesnot show that Dills did not actually quit his employmentas found herein. TRI STATE MANUFACTURING COMPANY427Ploeg further testified that on the morning of March 5, 1953, he together withsix other employees were all told by Nelson that due to "cutbacks" and the furtherfact that some of the presses were being moved away they were being laid off butwould be recalled when work was available.According to Ploeg sometime thereafter he had the following conversation withGibbs to whom he went seeking reemployment:I asked him, I says, "I hear some of the fellows were called back, and I wonderwhen I could get called back?"He said, "Well, I don't have anything to dowith the hiring."He said, "You'll have to see your foreman."He said, "Isthere any reason why your foreman shouldn't call you back?" I says, "Nonethat I know of, outside of calling him a liar when I knew he was one."Hesaid, "Well, you'll just have to go and see your foreman."Gibbs corroborated the conversation and testified he passed Ploeg's remark onto Nelson.Nelson testified that none of the men laid off with Ploeg had been dischargedand in fact all save one other and Ploeg had been recalled; that Ploeg had not beendischarged but that he had fully intended to recall him until Gibbs told him Ploeghad said he had called Nelson a liar; he denied that Ploeg had ever called him aliar;and further testified that on hearing of Ploeg's statement "it riled me up alittle so that I wouldn't have him back."Nelson then gave as another cause for his failure to recall Ploeg the alleged factthat Ploeg would change the cycle of operation of his machine, which he was for-bidden to do and which might have caused serious damage to the machine and lossto the Respondent; that he "caught" Ploeg "tinkering" with his press shortly afterhe first began to work for the Respondent and cautioned him not to do so butthat Ploeg continued to disobey his order and that within the last 2 months of hisemployment Ploeg tinkered with his machine at least 10 times.Nelson testified:Iwouldn't exactly walk up and catch him, I would set the cycle or feed on acertain amount, and I would come back and he was having trouble, and itwas changed.Gibbs testified that changing the controls on the operation of a press by theoperator for experimental purposes could result in the complete destruction of adie "costing in the neighborhood of from $3000 to $8000" and endangering a machine"worth $20,000."Gibbs testified the foreman was charged with the operation of and responsibilityfor the machines, but refused to fix the amount of experimenting, if any, the fore-man should permit, testifying as follows in answer to questions by the undersigned:Q. And you would let him experiment with the dies and the timing of themachine to learn?A. No, we tell the man not to touch it.Q. Then if you catch him tampering with it, then what are you supposedto do, what is the foreman supposed to do?A. It all depends on the circumstances,Q. I see. If he feels like firing him he fires him; if he feels like training aman, taking a chance on the $20,000 machine, he can do it, is that yourtestimony?A. It depends on the attitude of the man.Q. That is your testimony?A. Yes, sir.Ploeg's card bears a notation, admittedly in Nelson's handwriting:No Work. After ladeoff attuid was bad. Told Gibbs I was a damn liar.Will not rehire.Nelson testified he made the notation sometime in August:Because I was asked if my records was up to date. I am not there in the day-time to make those cards up, and I let them go, and I slipped-it slipped mymind and he asked me if the cards was up to date and I set down to fix them.I keep my records for my own self.Conclusion as to PloegPloeg was not recalled to deny Nelson's testimony, however the undersigned isconvinced that the contention that Ploeg tampered with his machine is mere windowdressing and as admitted in Nelson's testimony Ploeg's alleged tampering with his 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine played no part in Ploeg's layoffThe layoff affected seven individuals.Ploeg testified that two of them other than himself were union members.Nelsontestified that only Ploeg and one other have not been returned to work. It canhardly be contended that among the seven laid off Ploeg was discriminatorilyselected on the basis of his union activity and membership as apparently his unionactivity consisted of wearing two union buttons on his shirtThe record disclosesthat other employees did the same.The undersigned does not doubt but that Ploeg was laid off for economic reasonslegitimately applied to him. If there was any discrimination it arose in the Respond-ent's failure to recall him.On the matter of recall it is admitted that Ploeg toldPresident Gibbs he (Ploeg) had called Nelson a liar "and he was." It would onlybe natural for the foreman to resent such a statement being made to the president ofthe Company as a direct reflection on the foreman's control of his department.Whether true or false the knowledge of the alleged incident was bound to lower theforeman in the esteem of his employer and it would only be human that the foremanseek satisfaction by denying employment to the man whose story might have injuredhim. If for this reason he refused Ploeg employment, and the undersigned is per-suaded that he did so, then the refusal is not an unfair labor practice but an act ofmeanness not within the curative ambit of the Act.17The undersigned has based his findings on Ploeg's testimony, not Nelson's.Theobviously flimsy contention regarding Ploeg's tampering with his machine clearlyplayed no part in the layoff, the layoff grew into the refusal to reinstate for otherreasons than Ploeg's union activities, one of which was Ploeg's telling Gibbs he hadcalled Nelson a liar.The undersigned finds that the Respondent laid off Willard Ploeg on March 5,1953, for economic reasons and thereafter refused to reinstate him for reasons whichwere not violative of the Act.The undersigned will therefore recommend that thecomplaint be dismissed insofar as it alleges that Ploeg was discriminatorily dis-charged.The undersigned further finds that Nelson's alleged remark, in the hearing ofPloeg, "I see there goes another Union man," his alleged statement that if the Uniondid notwin he could fire employees who "couldn't run a press," as well as his allegedstatement to the effect thatif the Union "falls through"Ploeg would be working forHood, would not under all the circumstances herein constitute a violation of Section8 (a) (1) of the Act.e.Louis CohronLouis Cohron testified that he had been employed by the Respondent from Octo-ber, 1952, to March 1953 and that "I got fired or laid off onMarch 2,1953."Cohron's employment record shows him to have been dischargedMarch 6.Cohren further testified he joined the Union "about the first of February 1953,"attended four union meetings, and wore a union button at work.Cohron also testified that "four or five days" before the election, Parker Sights(found herein to be a setup man, without supervisory status, who also transmittedForeman Hyatt's orders to employees) told Cohron of certain instructions Hyatthad given him regarding Cohron as follows:Parker Sights told me that there was one of the bosses which I would refer to asHerb Hyatt, had told him to keep me busy because I was a union man.Hyatt denied issuing such instructions to Sights.Sights was not called.Cohrontestified that on "Monday March 2, at ten minutes to three" he was discharged byForeman Hyatt. Cohron testified:He told me there was a plant in Detroit that had went out on strike, had laidoff, and he didn't have no orders for but about a week ahead, and he'd have tolay me off. He also told me Eddie Oglesby-which I was the one standing herewhen he was talking, and Eddie come up to him and asked him the same ques-he told Mr Gibbs that he called his foreman, John W Nelson, a liar, I would ask the TrialExaminerto read Nelson's testimony closelyIt is the most incredible testimony, short ofthe baldest he, that the undersigned has ever read. If Ploeg called John W Nelson a liar,the undersigned would guess lie was being truthfulAt every word his testimonyis stiltedto conform to the Respondent's defenseIt is strange, isn't it, that with all these pur-ported reasons for discharge Ploeg should not he told why they are terminating his em-ployment.Ploeg was led to believe that he would be called back if work picked up, althoughhe did notice that he was given two checks while others were only given one. ForemanJohn Nelson was in fact ashamed to tell him the realreason fordischarge." TRI STATE MANUFACTURING COMPANY429tion.What his answer was to Eddie,I don't know,but to me, I do, which washe told me about the plant in Detroit being out on strike,or that they was off,on a layoff or something,and he told me he didn't have no work for me. I said"Well, am I fired?"and he said no. I said, "Well, is it because I laid off on Fri-day night9"and he said no. I said, "Well,as it on account on my work?"and hesaid no. I said, "Well,what is it?" and he said,well, he just didn't have anywork. I said all right,and in the meantime,before they had done handed memy check, which was a Monday and wasn't paid until Thursday-Q. Has the company ever called you back to work?A. No, sir.There is nothing in the record to show that Cohron ever applied for reinstatement.Hyatt testified that because of various"cutbacks" on orders he prepared to shutdown the entire second shift; that there was only about 1 week's work available; thathe began the layoff at the beginning of the March 6, second shift; that he selected 2employees for immediate layoff, choosing Cohron as 1 of these because duringthe day before Cohron had left the plant without permission and did not return; andthat before the shift began he asked Cohron for an explanation of his conduct andwas told by Cohron that:He told me he went home for supper and his wife didn't have anything in and shewent to the grocery store and he laid down and went to sleep.When he woke upitwas 9:30.1Cohron did not deny that the incident occurred; however Hyatt admitted thatCohron had never before left the plant without permission.Hyatt testified that at the time of the layoff Cohron was not doing his regular jobas there were none of the parts he worked on being finished,and summed up hisreasons for Cohron's layoff as follows:I laid him off because of the cutback,but he could have probably worked an-other week or so longer before he got laid off, if he hadn't walked off the joband never got permission.I laid him off in preference to laying off somebodythat would stay on the job and do their work right.The General Counsel argues that the reasons advanced for Cohron's layoff aremerely a pretext and that the layoff was in fact a discharge.The undersigned istherefore asked to infer that not only was Cohron discharged but was dischargedbecause of his union activity.If the undersigned draws such an inference it wouldbe in the face of the fact that a "cutback"reallywas taking place, that the con-templated layoff of the entire shift was made and base his finding on the fact thatCohron joined the Union,attended four meetings,and wore a union button.Assome 64 other employees did likewise,there seems to be no reason why Cohronshould have been singled out for discriminatory treatment.18It is clear that Cohron was laid off for economic reasons, and the fact that hewas a union member played no part in his selection for layoff. True,the time forhis layoff was advanced because he left his workoncewithout permission,but sen-ioritywas not a right of the errtployees of the Respondent either by contract orfirmly established custom obviously disregarded.The record shows that the layoffand the selection for the layoff of Cohron were made by Nelson and that Gibbschanged the layoff to prevent Cohron's recallafterthe event.There is no evidenceon which the undersigned can in his opinion draw an inference that Gibbs actedas he did for any other motive than that which is advanced by the Respondent.11The General Counsel's brief would also have the undersigned infer that"President Gibbsdiscriminatorily discharged or caused Cohron's discharge in violation of the Act becausehe (Gibbs)stated to a Field Examiner,in an affidavit,that he had no part in Cohron'slayoff."[Emphasis supplied.]This startling argument is bottomed on Gibbs' testimonyto the effect that he marked Cohron's employment cardafterhis layoff, as "Rehire-No."Gibbs testified. "When I learned of that-that Mr Cohron was laid off,I made inquiryin the die cast department about it,and I understood that the-and,I looked at the recordalso-the record indicated that on the last day he had worked,that he had gone off in themiddle of a shift without saying anything to the foreman, but lie was not laid off for thatreason.Previously,he had been fired on the night shift at plastic,possibly a year or sobefore,for having a highball in his hand at the machine while he was operating the pressand refusing to stop drinking it.This highball was in a coke bottle and be refused to stopdrinking on thejobAnother time he was fired,about five years ago, by a foreman I hadat that time by the name of Jimmy Mily for taking one of our trucks without permissionSo, I figured,well,that's the kind of a fellow we don't want to work at Tri-State, so I amthe one that marked'Do not rehire'." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned is convinced and finds that the Respondent laid off and later effec-tively prevented the recall of Louis Cohron for the reasons it advanced at the hear-ing and will therefore recommend that the complaint be dismissed insofar as italleges that the Respondent discriminatorily discharged Louis Cohron.f.Edward OglesbyEdward Oglesby was employed by the Respondent in October 1952 and termi-nated March 6, 1953.Oglesby testified he worked in the plastic department until Christmas and becausethe department was slowing down, he asked Foreman Herb Hyatt for a transferto the die-cast department which he received.Oglesby further testified he joined the Union "around somewhere near a month"before the election, that thereafter he wore four union buttons at the same time,all the buttons being alike, however he could not recall what the buttons indicated,testifying:Q. (By Mr.CAMPODONICO)Which union did you join,or could you tell meall that was on the button?A.Well, I believe it said NLRA, CIO,I believe it was.Q.What was that again?A. Let's see-I forget exactly what it did say on the button. Somethingabout the CIO anyway.According to Oglesby's testimony, one morning about a week before the elec-tion he came to work early in order to talk to Gibbs "about a letter" Gibbs hadsent to Oglesby "telling me how good he had been to me." In Gibbs' office, wherehe sought the information, Oglesby testified the following conversation took place:Well, I was saying,I was asking him what he was going to do about the union,I believe, the way he felt about it, and he told me, he said, he said what all heis going to do.He said,"No Evansville union man" was going to come in thereand tell him how to run his business, and he said that him or two or three otherfellows had built the Tri-State Plastic where it stood, and that him and somemore fellows-he called them by name, whichI can'tremember-he said thatthey was out there and they graded down that lot with horses and plows, andstuff, and he showed me some pictures of them, and he said that he so-hewasn't going to let no union man come in there and tell him how to run hisbusiness.He said, just like when I come in there at that time to talk to him,if a union was in there, I didn't-I couldn't do that.He said I would have tocome in through the union man first.He said, "You couldn't just come in," andhe set down and talked things over like that.He said, "You just couldn't comein andset down and talk things over with me like that."Trial Examiner PLOST: Was that all that was said?The WITNESS:Well, he said that if this union come in, he said, if this uniondid win, did win the election, that heis going toclose down his factory.According to Oglesby during the conversation Gibbs also spoke of a forthcomingpay raise as follows:Q. Did you-did he tell you that you would get the raise positively?A.Well, he said yes.He didn't say he would think we'd get one, or any-thing like that,he said at the first of the month, that everybody was going toget a raise.Q. Did he mention the union at all when he was talking about this?A. I don't believe he did.Finally according to Oglesby the conversation was interrupted by a phone call,upon the completion of which:Bob Gibbs said,-let's see,-when he hung up the line, he explained to me thata manwas coming there to move some of the presses, and that if thiselectionrun in the union's favor,that he's coming and getting the rest of them. I be-lieve I left along there somewhere.Gibbs categorically denied all of Oglesby's testimony relating to the alleged state-ments he made to Oglesby in his office.Oglesby testified that"the Tuesday before the election"he went to Foreman Hyatt'soffice for a pair of goggles,that while he was there Hyatt asked "are you a union TRI STATE MANUFACTURING COMPANY431man," and upon receiving an affirmative answer he called Oglesby to his desk andshowed him a copy of a contract between the Union and a Hendersonplant, the wagerate pointed out in the contract:would cut me down to about a fourth of what I was making. You know,cheaper wages, and I'd have to work for them a year before I'd even be mak-ing what I made before I got my raise.Oglesby further testified that "the last of February" or "about two weeks afterthe electioni3° when he came in to work he found his card out of the rack, reportedto Hyatt who told him that because of lack of orders "he was going to lay me off fora while" but said "it should not be over a couple of weeks."Hyatt also told him thatCohron was being laid off for the same reason.Hyatt admitted showing the contract to Oglesby, but denied that he showed itto him in his office but did so "out in the plant," and deniedtellingOglesby that thewage rate would be cut to the wage rate in the contract if the Union won or that heasked if Oglesby was a "union man."Hyatt testified he selected Oglesby for layoff because he had been in the depart-ment only 2 months, was not a satisfactory employee, was given to leaving his work,and moreover was hard to teach, and that the layoff was occasioned by the sameeconomic reason as that of Cohron who was laid off at the same time.Hyatt further testified:Q.When you laid him off, did you intend to take him back?A.Well, he was a doubtful employee.On cross-examination, Hyatt testified that Gibbs had "said he [Oglesby]was nottoo adesirable employee and the first layoff we had, we'd better get rid of him" andadmitted that he told a field examiner that during the period of union activity hedid not let Oglesby go because "I felt that if I let him go, I would be accused of fir-ing himfor union activity" and further at thetimehe needed "sanders."Gibbs testified that he personally marked Oglesby's card "Confidential, see mebefore rehiring," that he told Hyatt to get rid of Oglesby, and that he did not wantOglesby as an employee because he thought him subnormal for the reason thatOglesby continually bothered him with "silly questions."The General Counsel contends that Oglesby was discharged because of his mem-bership in and activity on behalf of the Union.The Respondent denies this.Ofcourse anemployer, as far as the Act goes, may discharge an employee for anyreasonwhatever or for no reason at all, except in violation of the provisions of theAct.Considering the fact that Hyatt had orders to discharge Oglesby, consideredhim a "doubtful employee," and had beenwaiting anopportunity to get rid of him,it seems clearthat Oglesby's layoff wasin facta discharge.The undersigned so finds.It seemshighlyincongruousthat the Respondent should have set up such a formid-able array of causes for Oglesby's discharge, in fact bringing up all the heavy artilleryto destroy a sparrow but on the other hand the General Counselasksthe under-signed tobelieve that an employer who hadsent out aletter, admittedly protected asfree speech, would so far forget himself as to tell an employee not only that no"union" man would ever tell him how to run his business, but tell him that he hadresolved to close his plant if the Union won the election.Does the General Counsel imply that Gibbs sought toimpressOglesby,implantfear in him,and thus coerce all the employees?Was Oglesby suchan importantcog in theunion machine or so influential amonghis fellow employees? Is theundersigned to believe that Gibbs was unduly impressed by the four union buttonsOglesby wore and marked him for discriminatory discharge?Realistically the undersigned must remember that Gibbsis a matureman and thatOglesby apparentlyis still littlemore than a boy, withsome time to go before he isout of his teens.On all the circumstances herein the undersigned must accept Gibbs'categoricaldenial that the conversation wherein Gibbs threatened to close the plant ever oc-curred.The undersigned therefore credits Gibbs and finds that he did not tell Ogles-by that he wouldclosethe plant or move the machinery if the Union won the elec-tion.There remainsthe statementattributed to Hyatt, namely his question if Oglesbywas a "Union man." On the entire record but principally from his observation ofthe two men on the witness stand the undersigned credits Hyatt and finds that thequestionwas not asked.19 The election was February 26. Oglesby was terminated March 6. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned finds that Hyatt did show Oglesby a document described as aunion contract, credits Hyatt that he so showed it in the plant, not his office, andfurther credits Hyatt's testimony that he did not tell Oglesby the lower wage ratesin this contract would prevail in the plant if the Union won.On the entire record, the evidence considered as a whole, and his observationof the witnesses the undersigned finds that the Respondent discharged EdwardOglesby on March 6, 1953, for various reasons and further finds that Oglesby'smembership in and activities on behalf of the Union did not enter into his dischargeas a cause thereof and will therefore recommend that the complaint be dismissedinsofar as it so alleges.D. Interference, restraint, and coercion1.Espionage-allegedDills testified that the Union'smeetingswere held at the Right Quick Cafe, thatallof them but one were held in a back room, the excepted one being "held upfront."The Right Quick Cafe is a public restaurant.Dills testified that sometime 'in February" he saw Joe Mis, one of the Respond-ent partners,and Mr. `Romer," 20 the Respondent's sales manager, "sitting insidethe door in a booth."He testified that he did not see the two men on the sameoccasion and that "I don't recollect just exactly which meeting it was at."Thistestimony was all on direct examination by the General Counsel.Both lulls and ttaumier testified that Ley frequently ate at the Right Quick Cafe,had no knowledge of any union meetings going on while there, and denied engagingin espionage.To finu that the Respondent engaged in espionage on the testimony of a witnesswho saw two officials of the Respondent in a public restaurant during a meetingwhich he could not recall, at a time he could not fix, requires much more credulityof the undersigned than the General Counsel should ask with the straight facerequired of a serious Government functionary.Bellew testified that "approximately a week before the election" he was calledto Gibbs' office where Gibbs (no one else being present but the two men) sug-gested that Bellew spy on a union meeting and report to him.He testified:Yes.Again he asked me if I was informed there was to be a special meetingheld at the Right Quick Cafe the following day at approximately 1300, and,Mr. Gibbs asked me if I would go to this meeting and get the general run ofwhat was going on, what was happening, and I told him yes, that I would go,and so I went.Q. And do you recall anything else he specifically asked you to do at thatparticular meeting?A. Yes,he asked me if I would get the approximate count of cards,regis-tration cards, and thenamesof people who were there.According to Bellew the meeting took place in a private room at the Right QuickCafe, Joe Hood presided, I1 or 12 people were present, Hood separated the unionapplication cards.Bellew testified:Q. Do you know how many cards there were?A. Approximately98 or 99.Q. How do you know that?A. Because I counted them.Q.Will youexplain how you participated in this counting to the extent thatyou did?A.Well, yes,Mr. Hood was separating cards, and putting them in separatepiles, and I was setting about the third party down on the righthand side ofthe table.It was very easy to count that amount of cards.Q. And do you know that those were cards withsignatures of people onthem?A. Yes,there were signatures on the cards.20Later identified in the record as Art Baumier. TRI STATE MANUFACTURING COMPANY433He further testified that the meeting ended at 2:30 upon which he reported toGibbs, giving him thenamesof "four or five" members among these being Cohron,"Dill's sister,"21 and Oglesby.Gibbstestified:Q. Did you or not ask Bobby Bellew to goto a union meeting atthe RightQuick Cafe9A. 1 did not.Q. And did you or not ask him to get the general run of that meeting, andthe approximate count of registration cards of people who had signed andthe names of the people there?A. I did not.Further with respect to the report of the meeting Bellew testified he made to himGibbs testified:Ihad no conversation with Bobby Bellew about anything regarding an elec-tion or disposingof people, or people at the meeting, or anything else.Bellew'saccount of his exploit as a spy portrays him seated as the "third partydown on the right-hand side of the table" from Organizer Hood who "separated"the cards.According to Bellew from this point of vantage Bellew found it "easy tocount the amount of cards" and also tonotethat "there were signatures on them."As herein stated Bellew impressed the undersigned as a more than willing wit-ness,this being so the undersigned deems it singular that he can find no testimonythat Bellew was a member of the Union; can find no question to that effect by theGeneral Counsel.On the entire record, considered as a whole, and his observation of the witnesses,the undersigned does not credit Bellew's testimony with respect to his espionageand does credit Gibbs' testimony to the effect that he did not send Bellew to spyon a union meetingor receive a report from Bellew regarding the meeting hespied on 22On the entire record the undersigned finds that the Respondent did not engagein espionageof the Union'smeetings,or its employees' Union affairs and willrecommend that the complaint be dismissed insofar asit soalleges.2.Circulation of various documentsJune Rideout testified that about 2 days before the election (a) she saw Gibbstalking to Parker Sights 23 and that Gibbs was holding a paper, (b) that she thensaw Gibbs showing this paper to employees in the plastic department, she wasworking in the die-cast department, but according to Rideout "you could look frommy machine right into one of the presses," (c) that thereafter "Parker came backin and was talking to me" and that she asked "what was that Mr. Gibbs had, thatcontract?"Sights replied "yes" and then told her that "women's wages would dropfrom a dollar and nickel an hour to 85-75" and also that "men would go down to90 cents."It should be noted that Rideoutdid nottestify Sights had the "contract," or showedit to her when Sights told her that wages would drop. This was made very plainon cross-examination wherein she testified:ii At the point where Bellew named "Dill's sister" the General Counsel interjected aremark which brought the following examination by the undersigned. Beginning with theGeneral Counsel's remark the record is as followsMr. BROOKS : May the record show the witness is pointing to Mr. Dills an 8 (a) (3)who previously testified that his full name is James Dills.Trial Examiner PLOSTDid you tell Mr. Dills-did you tell Mr. Gibbs that Mr. Dillswas at the meeting?The WITNESS : His sisterTrial Examiner PLOST : His sister, you sayThe WITNESS'Yes, Sir.22The undersigned is convinced and finds that the alleged meetings between Gibbs andBellew in which Bellew was sent out as a spy and reported thereafter to Gibbs existed onlyin Bellew's imagination and will therefore make no findings with respect to other testi-mony by Bellew on matters alleged to have occurred during these meetings.23 Sights has been found to have had no supervisory authority 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. I thought you said aminuteago that it was Parker Sights who showedyou that-A. No, I didn't say it was Parker Sights, Parker told me about the contract.Rideout on redirect ended her testimony as follows:Q.Mr. CAMPODONIco: And you say you saw Parker Sights talking to Mr.Gibbs that night?A. The WITNESS: Yes, Mr. Gibbs called him up to the front part of thebuilding and was talking to him.Mr. CAMPODONICO: That's all.In his brief to the undersigned the General Counsel argues:"Parker Sights toldher, along with showing her the contract,that if the union came in all wages wouldbe cut to conform to the contract that was being passed around." [Emphasissupplied.]The General Counsel then draws this conclusion: "If credited, this is obviously aviolation.Here, Parker Sights is acting directly on the orders of Gibbs. It cannotbe argued, as to this incident, that since Parker Sights is not a supervisor the Respond-ent is not responsible for his acts."The General Counsel obviously, although probably inadvertently, misstates therecord.The undersigned credits Rideout but finds further that her testimony regardingher conversation with Sights does not relate to a violation of the Act on the partof the Respondent.The Respondent admits that it obtained a contract between the Union and anotherlocal firm, not a plant similar to its own, which it exhibited and that italso sentout letters to all employees and posted statements on its bulletin board. Inasmuchas no contention is made that the letters or notices were not entirely protected bySection 8 (c) of the Act as the Respondent's expressions of its views and opinions,and as the showing of the "contract" was mere electioneering the undersigned findsthat the Respondent did not engage in unfair labor practices by such disseminationof literature.3.The alleged blacklistThe General Counsel putthe followipg question to Bellew:(By Mr. BROOKS)Was there any discussion in the plant before,the election,about ablackball listof names?Over objection,the undersigned permitteda "yesor no" answer.The witnessansweredin the affirmativeand then was permitted to testify:Yes, it hadbeen discussed around the plant.I had never seen the list.Bellew then testifiedthatForemanWhittles told himthat there was:A blackball list,more or less a list with people that Mr.Gibbspresumably felt,or knew thatwas working against the plant,was working for the union, andthat was what the conversation was about.Whittlesdenied discussingany blacklistwith Bellew and denied any knowledgeof the existence of such a list.On the entire record andhis observation of the witnesses and because he doesnot consider Bellew a reliable witness the undersigned credits Whittles and finds thathe did not hold any conversation with Bellew with respect to any blacklist ofemployees.Leroy Barrontestified to a conversation held in a tavern the afternoon of theelection withForeman GeorgeWhittles asfollows:Q.Now, I want you to tell the TrialExaminerwhat yousaidto Mr. Whittlesat this conversationand whathe saidto you,if anything, concerning a list?A.Well, we wasall talking, abunch of us there,there was some gossipabout a list of people to be laid off, andI asked Mr. Whittlesifmy name wason there.He said,"A, B.," he said, "Yes, yourname is on there."He waslaughing all the time, andI don't know whetherhe meant it or not.Q.Did he give you any furtherexplanation of this list?A. No.Q.What connection did this list have withthe union,if anything?A. It was supposedto be the names of them that voted for the union, theywas to be laid off.That's all I know. TRI STATEMANUFACTURING COMPANY435Trial Examiner PLOST: How do you know that?The WITNESS: Well, frankly, I don't know, because I never did see the list.Whittles testified:Mr. Barron and I have been good friends ever since I have been down inthis part of the country, which is about three and a half years; and we havebeen drinking beer after work all the way from Dummy's place out on thewest side of town to the Ridgeview Tavern on the north side.We missed veryfew taverns in between. It wasn't every night, it was usually payday night,because we had the most money then, before our wives got it. But we wouldstop in and have an occasional beer now and then.Was there something else?Regarding any conversation about a blacklist Whittles testified:There wasn't never any talk of a blacklist.The first I heard of it was aboutone day ago. I never had a blacklist, never knew of anything that went bysuch a name.He also testified:Mr. Barron and I, along with Leroy Stone, were at the Manhattan right after thevotes were counted on election day, and I had no list, and there was nothing saidalong that line at that time.The undersigned finds that this record does not support the contention that theRespondent maintained or pretended to maintain a blacklist of employees supposedto be associated with the Union.4.Wage increasesThe complaintallegesin effect that (a) the Respondent promised its employees awage increase in order to affect the election, and (b) granted a wage increase "forhaving rejected representation" and further "to discourage union membership."Gibbs testified that sometime in September 1952 he applied to the Wage Stabiliza-tion Board for permission to make a general wage increase but after he received thenecessary forms he did not fill them out deciding to wait until the restrictions werelifted.Gibbs testified that he did not inform the employees of his decision but didtellForeman Whittles.Gibbs testified:Q. (By Mr. C0cHRAN) Mr. Gibbs, you were asked about the raise in wageswhen the Wage Stabilization Board went out, and the restrictions went off.Didyou decide to grant that general increase in wages as a reward, or anything ofthat kind, to employees for anti-union activity, or for supporting you against theunion,or anything of that kind?A.Well, I think the fact that I told Mr. Whittles confidentially before the elec-tion that there would be an increase on March 1st, that would be evidence that itwas not a reward, because it was promised before the election.Q.Well, were your instructions to them to keep it quiet and not to tellanybody?A. Definitely.Whittles testified that he told "five or six" employees abouta raise,but denied hav-ing done so to influence the election.He further testified:Mr. Gibbs words to me were, "If anyone asks you about it tell them that we aregoingto try to give a nickel raise about the 1st of March."He said, "Don't postany bulletin about it, or broadcast it, go out of your way to broadcast it, but ifthey ask you, why tell them it will be about the 1st of March."Gibbs testified:I gave a general wage increase after the election, on March 1st, in 1, 2, or 3there-in 1, 2, or 3 departments, and on March 15th in the other departments;everybody got a raise.-'24 The General Counsel argues in his brief : "Why did Mr. Gibbs tell Whittles not tobroadcast the news that they would try to give raise in March and then inform employeesof raise in a semi-secret manner.The fact that Whittles uses the word `try' indicates thatthe plan to give an increase was not irrevocable, and Mr. Gibbs was at least waiting to seewhat the situation was after the election.Mr. Gibbs was, in fact, dangling the carrot infront of the donkey [employees] in order to steer it [them]."334811-55-vol. 109-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds that the record does not support the allegation and con-tention that the Respondent promised a wage rate to effect the election and grantedone as a reward and a further means of discouraging union membership, and willtherefore recommend that the complaint be dismissed insofar as it so alleges.5.Theblackboard incidentA blackboard was maintained in the Respondent's plant, over the superintendent'sdesk.On this blackboard the amounts and kinds of materials to be run on thevarious presses was chalked up by the plant foreman.Dills testified that when he came in to work the day after the election, on theboard were the words: "Thanks to the 156 employees who voted against the union,to hell with the other 56."He testified he did not see the writing put on the board,nor did he know how long it remained there.Herman Williams testified that on the morning after the election he saw thewriting above referred to on the blackboard; did not see it written and did not knowhow long it remained.Whittles testified he had charge of the blackboard; that after the election, probablythe same evening, he wrote on the board, "The Company appreciates the confidenceof the 156, or whatever it was;" that the next morning when he came in he noticedthat there had been added "To hell with the . .. other amount, sixty some," that hethen erased it.He testified:Q. Did you erase that as soon as you saw it?A. As soon as it was practical. I had to find a towel and take my coat offand get up to the board and go through the operation, but those were not myfeelings, "To hell with the so and so number," so I erased it.The General Counsel sought to impeach Whittles by a statement made in anaffidavit reading from it as follows:I didn't write, "To hell with the others," and I don't know who did.The mes-sage was there a couple of days. I wiped it off when I wanted to put up theschedule.Imake up the board.Whittles explained as follows:Yes, and the message was the "appreciated the confidence," that was put up thatevening of the election, and it was erased the next morning.A couple of daysmeans the day of the election and the morning after.That's all it was up there.I had to erase it in order to put up the schedule that was up there.The undersigned finds no inconsistency in the testimony.He credits Whittles'testimony and finds that Whittles wrote the first sentence as he testified and erasedthe second shortly after he came in to work the morning after the election 2'The undersigned finds that Whittles writing the expression of his thanks to the156 "loyal" employees was not violative of the Act.6.Additional alleged interference, restraint, and coercionOn direct examination by the General Counsel, Bellew testified:Q. Can you approximately tell us the number of times you discussed thatunion with Mr. Gibbs in any way?A. Three or four times, on different occasions.Q.Well, did Mr. Gibbs ever ask you a casual question about the union?A. Yes, Mr. Gibbs asked me these different times if I thought that the unionwas going to win the election, and I told him I didn't think they would.Q. How many different occasions do you recall that Mr. Gibbs asked youwhether the union was going to win the election?A. Oh, four or five or more times.Q. Sir9A. At least four or five times.Within 9 lines of testimony Bellew apparently came to the conclusion that Gibbsasked the same question 5 or more times in 3 or 4 conversations.The GeneralCounsel's surprise is also apparent in the quoted excerpt.w The General Counsel's brief reads : "Counsel for the General Counsel, although believ-ing that this is also an independent violation of the Act, feels that the primary value ofthis evidence to the case is that it expresses, unrebutted, the feelings of this Respondent.Mr. Gibbs is grateful for the loyalty of his supporters and feels the '64' are deserters." TRI STATE MANUFACTURING COMPANY437Gibbs denied that the alleged conversations took place.The undersignedcreditsGibbs.Eloise Fox testified that some 2 weeks before the election at a time she was em-ployed in the main plant, Charlie Williams, who was foreman of one of the Re-spondent's operations in a different location in the town, spoke to her about herattending union meetingsas follows:Q. How was it that Charlie Williams happened to be talking to you?A. He came up to the factory very often and we were just talking, and hestopped and was talking to me.Q. And what did he say to you, if anything, aboutthe union?A.Well, he said for my good, that it would be better if I didn't go to themeetings,because-let's see-I have of-I have forgotten. I don't know forsure,I don't remember for sure the exact words, but, anyway he said it wouldbe best that I wouldn't go to any more of themeetingsbecause they werewatched, and that if I wanted to take part in the union I could do so withoutgoingto thesemeetings.Williams denied Fox's testimony.Assuming that the statement was made it ap-pears to benothing more than an isolated instance of an overcautionary remarkbased on an expressionof the foreman's opinion, not the Respondent's threat.The undersigned finds that Williams' alleged remark to Fox as set out in her tes-timony was not of such a character as to constitute a violation of Section 7 of theAct by the Respondent.Conclusion as to Interference, Restraint, and CoercionThe undersigned is well aware that this report is far too long, but it became sobecause of the necessity of covering all matter explored during the hearing. In thepresentation of his case, the General Counsel seemed to be pursuing a will-o-the-wisp, which he was not quite able to touch. This search for something substantialwas apparently brought on by the theory expressed in the first paragraph of theGeneral Counsel's brief to the undersigned, which reads:Of course Counsel for the General Counsel does not contend that to opposean organizational campaign is in and of itself a violation of the Act.He doescontend though that since this Employer was dead set against this organ-izational drive, that every equivocal act that was done may be properly viewedin the light of Respondent's animus toward this effort to organize its employees.That the search led the General Counsel up blind alleys is shown clearly by thetestimony of his last witness.The following is from the examination and testi-mony of Frank Stubbs:Mr. CAMPOnoxtco: Before we rested our case, if you remember I askedpermission to file a motion to take a deposition for a witness that was unlo-catable.At this time we have located the witness.He's sitting right here.His name is Frank Stubbs.He will testify to one 8 (1) incident, and he alsoaffects the 8 (3)'s.The witness then testified that he was hired March 16, 1953, in the plastic de-partment; that about 2 weeks thereafter his foreman, John Nelson, stopped at hismachine and spoke to him as follows:Well, he came by the press one night when I was at work and asked me if Iknew whether anybody else wanted to hire me or not; said he had a call ef-fecting I was a Union man, see, to be discharged, which he didn't give it no con-sideration; he went ahead, and I worked.ConclusionUpon the entire record, the evidence considered as a whole, and from his ob-servation of the witnesses, the undersigned finds that the Respondent has engagedin conduct violative of Section 8 (a) (2) and (1) of the Act by initiating, forming,and dominatingthe Committee as herein found.The undersigned further finds that the Respondent did not engage in conductviolative of the Act by terminating the employment of Hugh Sugg, Herman Wil-liams, James Dills, Willard Ploeg, Louis Cobron, and Edward Oglesby, in the man-ner herein found.The Respondent did not engage in conduct violative of Section 8 (a) (1) of theAct by: (a) Questioning their employees in regard to their membership in, sym- 438DECISIONSOF NATIONALLABOR RELATIONS BOARDpathy for,and activities on behalf of the Union;(b) threatening and warning theiremployees to refrain from assisting,becoming members of, or remaining membersof the Union;(c) threatening and warning their employees that their plants wouldbe closed before they would recognize the Union or allow their employees to beorganized;(d) threatening and warning their employees that they would be dis-charged because of their membership in, activities on behalf of, or sympathies fortheUnion;(e) threatening and warning their employees that economic reprisalswould be taken against their employees who became members of, or engaged in ac-tivities on behalf of,the Union or engaged in concerted activities;(f) threateningand warning their employees that the employees who voted for the Union in theelection held by the National Labor Relations Board would be discharged or that dis-criminatory working conditions would be imposed against them;(g) threatening andwarning their employees with physical violence because of their membership in, ac-tivities on behalf of, and sympathies for the Union; (h) keeping under surveillancethemeetings of the Union and the activities of their employees on behalf of theUnion;(i)promising their employees an increase in wages in order to affect the re-sults of an election tobe held by the National LaborRelations Board;(j)orderingand requiring as a condition of employment that their employees circulate antiunionliterature compiled by the Respondents;(k) promising their employees improvedworking conditions and regular employment if their employees rejected representa-tionby the Union;and (1) granting its employees a wage increase for having re-jected representation by the Union in an election held by the National Labor RelationsBoard and in order to discourage union membership as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and suchof them as have been found to constitute unfair labor practices tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondent has engaged in certain unfair labor prac-tices.Itwill be recommended that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.It has been found that the Respondent has initiated,formed, dominated,and in-terfered with the administration of the Committee.The effect and consequences ofthis interference with the Committee are to frustrate self-organization and defeatgenuine collective bargaining by employees of the Respondent.Itwill thereforebe recommended that the Respondent withdraw all recognition from the Commit-tee as the representative of any of its employees for the purposes of dealing withthe Respondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment,or other conditions of employment,and completely disestablish it assuch representative.For the reasons hereinbefore set forth the undersigned will further recommend thatthe complaint be dismissed insofar as it alleges violations of Section 8 (a) (3) andindependent violations of Section 8 (a) (1) of the Act.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned Trial Examiner makes the following:CONCLUSIONS OF LAW1.Robert K. Gibbs, Patrick J. Buckley, and Joseph Mis, a partnership d/b/a TriState PlasticManufacturing Company; Tri State Die Casting Corporation; and TriState Plastic Molding Company,Inc., the Respondent herein is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United FurnitureWorkers of America, CIO, isa labor organization withinthe meaning of Section 2 (5) of the Act.3.By initiating,forming, dominating,and interfering with,the administration ofthe Committee,the Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (2) and 8(a) (1) of the Act.4.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 8 (6) and (7) of the Act.The Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.[Recommendations omitted from publication.] YAQUINA BAY MILLS,INC.439Exhibit AUNITED STATES OF AMERICABEFORE THE NATIONAL LABOR RELATIONS BOARDROBERT K. GIBBS,PATRICK J. BUCKLEY &JOSEPH MIS,A PARTNERSHIPD/B/A TRISTATE MANUFACTURING COMPANY; TRI STATEDIE CASTING CORPORATION; AND TRI STATEandUNITED FURNITUREWORKERS OFAMERICA,CIOCase No. 9-CA-643STIPULATIONWHEREAS, by order duly entered on December 15, 1953,the Trial Examiner or-dered that the record in this matter, CaseNo. 9-CA-643be reopened for the soleand only purpose set forth in Paragraph 2 of such order of December 15,Now, THEREFORE,to expedite compliance with that order,and in lieu of takinga deposition pursuant to that order, it is stipulated between the General Counsel andthe Respondent as follows:It is stipulated between the General Counsel and the Respondent that thewitness, Robert E. Bellew, SerialNo. 1386-92,was discharged from the UnitedStates Marine Corps on October 23, 1953,in San Diego, 'as undesirable pursuantto an administrative determination and that at the time Bobby Bellew testifiedas a witness in this hearing he was not a member of the United States MarineCorps.and that this stipulation may be immediately forwarded to Honorable Louis Plost.Each of the parties while stipulating to the above facts reserves the right to objectto the inclusion of this stipulation in the record as evidence,on the ground of com-petency,relevancy and materiality.Harry D. CampodonicoCounsel for the General CounselEugene B. CochranCounsel for the RespondentI.MeyersCounsel for UFW-CIOYAQUINA BAY MILLS, INC.andINTERNATIONALWOODWORKERS OFAMERICA,LOCAL 5-63, CIO.Case No. 36-CA-425.July 26,195 4Decision and OrderOn February 11, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, a copy ofwhich is attached hereto, finding that the Respondent Yaquina BayMills, Inc., has not engaged in and is not engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of theAct, and recommending that the complaint be dismissed in its entirety.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.109 NLRB No. 68.